Citation Nr: 0628026	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for osteophytosis of 
the thoracolumbar spine.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for right carpal tunnel 
syndrome with right radial nerve decompression.

4.  Entitlement to service connection for left carpal tunnel 
syndrome with left radial nerve release.

5.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for residuals of flash burns to both eyes.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision rating decision of 
the Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO), which denied service connection for 
osteophytosis of the thoracolumbar spine, depression, right 
carpal tunnel syndrome with right radial nerve decompression, 
left carpal tunnel syndrome with left radial nerve release 
and found that new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for residuals of flash burns to both 
eyes.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2004.  A transcript of that 
hearing is associated with the claims folder.

In January 2005, the Board denied service connection for 
osteophytosis of the thoracolumbar spine, depression, right 
carpal tunnel syndrome with right radial nerve decompression, 
left carpal tunnel syndrome with left radial nerve release.  
The Board remanded the issue of whether new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for residuals of 
flash burns to both eyes for additional development.  Because 
the additional development ordered by the Board regarding 
that issue has not yet been completed, adjudication is 
deferred pending recertification to the Board.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, the Court 
granted a Joint Motion for Partial Remand (Joint Motion) and 
only that part of the decision that denied service connection 
for osteophytosis of the thoracolumbar spine, depression, 
right carpal tunnel syndrome with right radial nerve 
decompression, and left carpal tunnel syndrome with left 
radial nerve release was vacated and remanded for compliance 
with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was noted that the examiner who 
conducted the June 2003 VA examination regarding the claimed 
back condition was a physician's assistant, and not a 
physician.  The February 2004 peripheral nerves examination 
was likewise conducted by the physician's assistant.  It was 
indicated that the record failed "to contain any information 
regarding [the examiner's] ability, as a physician's 
assistant, to evaluate these issues."  The basis for 
challenging the qualifications of a VA physician's assistant 
to render nexus opinions in this case is not stated.  
However, the Board will presume that such individual, 
identified as a physician's assistant certified (PAC), is 
adequately trained and qualified to conduct physical 
examinations and render opinions and is properly supervised 
by appropriate VA personnel.  However, the Board directs 
attention to Veterans Benefits Administration Adjudication 
Procedure Manual M21-1MR, Part III, subpart iv, Ch. 2, 
§ D.19.a, which requires that reports of physical 
examinations conducted by a physician's assistant be signed 
by a physician.  The June 2003 examination report was 
reviewed and also signed by a physician as required, but the 
February 2004 examination report was not.  For this reason, a 
remand is appropriate for additional action in compliance 
with VA procedures regarding this examination.  

In the Joint Motion it was asserted that the June 2003 
examination was inadequate because it failed "to even 
discuss whether the noted events while in service were 
significant for the veteran's current problems or the 
significance of the examiner's findings of extensive 
osteophyte formation."  In this regard, the Board directs 
attention to the opinion expressed by the examiner, who 
reviewed the claims folder, to the effect that "it is not at 
least as likely as not that the veteran's current back 
disorder is caused by his military service."  The examiner 
had the opportunity to review the claims file, including the 
extensive records associated with a post-service industrial 
accident, before rendering such opinion.  However, in light 
of the Court's Order in this case, the RO should afford the 
veteran another VA examination with regard to the claimed 
back disability, which includes an opinion fully addressing 
the veteran's current back disability and any relationship to 
his service.

In the Joint Motion it was asserted that the February 2004 
peripheral nerves examination concerning bilateral carpal 
tunnel syndrome was inadequate because it "notes incidents 
in service but then fails to discuss the presence or absence 
of any relationship between those events and the present 
medical issues."  The examiner discussed the service medical 
records which showed injuries to the right thumb, and left 
hand during service.  The examiner noted the veteran's 
assertion that that hammering, lifting, and use of a wrench 
and pneumatic tools during service caused the current carpal 
tunnel syndrome but stated that there was nothing in the 
service medical records in that regard.  The examiner 
concluded that after review of the records, the mechanisms of 
such injuries were not consistent with the diagnosis of 
carpal tunnel.  Nonetheless, to fully comply with the Court's 
Order, further action is required to obtain an additional VA 
examination with an opinion regarding the etiology of the 
claimed condition.  

In this regard, it is noted that the October 1990 Spine 
Institute of New England discharge summary shows that the 
veteran complained of low back pain, which he reported began 
on October 27, 1989 when he was lifting at work.  
Furthermore, an August 1990 University Health Center 
treatment record shows that the veteran reported that he was 
being treated for depression with counseling and medication.  
He did not indicate where that treatment was being rendered.  
He also indicated that he was then receiving Worker's 
Compensation in the state of New Hampshire.  An August 1993 
Northeast Kingdom treatment record reflects his report that 
he had a back injury on the job and was on Worker's 
Compensation between 1989 and 1992.  The RO should attempt to 
obtain the identified Worker's Compensation records.  In 
addition, the veteran should be contacted and request to 
identify any treatment for depression and, if additional 
records are identified, they should be obtained. 

The Joint Motion also indicates that records from 
"Northwest" Kingdom, a private medical provider, have not 
been obtained.  The veteran reported that he had received 
treatment from a "K.C." at "Northeast" Kingdom.  Pursuant 
to the RO's November 2002 second request, treatment records 
were received in fact from that facility in March 2003, 
covering counseling for psychiatric symptoms beginning in 
August 1993, and in 1995 and 1996, primarily by K.C.  A 
careful review of the claims file reflects that those records 
were incorporated into the claims file in March 2003.  
Moreover, they were considered by the Board at the time the 
decision was entered, and were identified as VA records on 
pages 7 and 11.  In order to provide clarification, the 
Board, via a Report of Contact dated August 25, 2006, was 
advised by a VA employee at the White River Junction RO that 
while Northeast Kingdom Mental Health is a private facility, 
VA leases space in that facility and K.C., a Social Science 
Specialist and VA employee, functions there as a counselor.  
The fact that records dated in August 1993 appear on a 
Northeast Kingdom Mental Health Services form (which was 
apparently overlooked) and Mr. C.'s entries were made on GSA 
Standard Form 509, and not on a form clearly identifying VA, 
apparently engendered the confusion.  It does not appear that 
further action regarding these records is necessary, unless 
the veteran or his attorney can identify periods of treatment 
at that facility other than in August 1993 and from 1995 to 
1996.  

The record contains copies for records of the Social Security 
Administration (SSA) furnished by the veteran, indicating 
that he is in receipt of SSA benefits.  The Joint Motion 
noted that the record does not reflect that the VA obtained 
all pertinent records from the SSA, including the decision 
awarding benefits.  Any records forming the basis for an 
award of SSA benefits must be added to the claims file prior 
to resolution of the veteran's appeal.  See 38 U.S.C.A. § 
5106 (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (concluding VA has a duty to obtain SSA records when 
it has actual notice that the veteran is receiving SSA 
benefits; Baker v. West, 11 Vet. App. 163 (1998) (holding 
that VA failed in its duty to assist the veteran by not 
obtaining his SSA records even when the veteran only noted 
that he was receiving Social Security disability).  
Therefore, the RO should attempt to obtain those records.

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the veteran should be 
furnished proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate the service connection 
claims, as well an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate action 
to obtain a copy of the SSA decision 
awarding disability benefits to the 
veteran as well as all underlying medical 
records upon which the decision was 
based.

3.  The RO should obtain from the 
appropriate state agency, or Worker's 
Compensation Bureau, copies of the 
decision granting benefits and all 
associated medical records regarding the 
reported receipt of benefits during the 
approximate time frame from 1989 to 1992, 
following occupational back injury in 
October 1989.  

4.  All up-to-date records for any of the 
disabilities at issue, which are not yet 
part of the record, should be obtained 
from VA or private medical care 
providers.  In this regard, both the 
veteran and his attorney should be asked 
to identify any pertinent records of 
treatment or evaluation not previously 
brought to the attention of VA, to 
include treatment for depression as 
reported in 1990, so that these records 
can be obtained.  

5.  After the above development is 
completed, the veteran should be afforded 
the appropriate VA examination regarding 
the claimed back disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to elicit from the veteran a thorough 
history of all back pathology prior to, 
during, and subsequent to service, 
including any injuries.  Following 
examination and any indicated testing, 
the examiner should state an opinion as 
to whether is it as least as likely as 
not (that, is 50 percent probability or 
better) that any currently diagnosed back 
disorder is related to active service, or 
events therein.  In rendering the 
opinion, the examiner should include a 
discussion of the service medical 
records, the postservice work-related 
back injury and the significance, if any, 
of the examiner's findings on VA 
examination in June 2003 of "extensive 
osteophyte formation."  

6.  The veteran should also be afforded 
the appropriate VA examination regarding 
the claimed bilateral carpal tunnel 
syndrome.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should elicit from the veteran a thorough 
history pertaining to the disability and 
all occupational or recreational factors, 
during and after service, that might have 
played a role in the development of this 
disorder.  The examiner should state an 
opinion as to whether is it as least as 
likely as not that any currently 
diagnosed bilateral carpal tunnel 
syndrome is related to active service.  
In rendering the opinion, the examiner 
should include a discussion the service 
medical records and postservice evidence 
related to the claimed disability.  

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

8.  Should any action remain adverse to 
the veteran, both he and his attorney 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


